Citation Nr: 1044791	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-24 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The Veteran served on active duty from March 1967 to March 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Pursuant to the Veteran's request, a hearing was scheduled for 
him at the Chicago RO before a travelling Veterans Law Judge in 
April 2009.  The Veteran failed to report for this hearing, and 
no subsequent request for a new hearing appears in his claims 
file.

The Veteran contends that service connection is warranted for 
PTSD.

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships of 
[combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Furthermore, if the 
claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting evidence.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

During the course of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor, effective July 
13, 2010.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 
(July 13, 2010).

In this case, the Veteran has alleged multiple in-service 
stressors including: 
(1) having sustained a head injury while on a patrol (July 2005 
VA treatment record); (2) having been wounded in combat 
(September 2005 and December 2005 VA treatment records); (3) 
having participated in border skirmishes (December 2005 VA 
treatment record and February 2006 statement); and (4) having 
been assigned to a casualty burial detail (September 2005 and 
December 2005 VA treatment records, and February 2006 statement).  
Moreover, VA treatment records reflect that the Veteran has been 
diagnosed with PTSD.  Under these circumstances, the RO should 
provide the Veteran with another chance to provide additional 
details concerning his alleged stressors, and then schedule him 
for a VA examination for PTSD.

It appears that the Veteran receives regular treatment at the VA 
Medical Center (VAMC) in Hines, Illinois.  Updated treatment 
records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's treatment 
records from the Hines VAMC from March 2006 
to the present.  All attempts to secure 
this evidence must be documented in the 
claims file by the agency of original 
jurisdiction (AOJ).  If, after making 
reasonable efforts to obtain the identified 
records, the AOJ is unable to secure same, 
the AOJ must notify the Veteran and (a) 
identify the specific records the AOJ is 
unable to obtain; (b) briefly explain the 
efforts that the AOJ made to obtain those 
records; (c) describe any further action to 
be taken by the AOJ with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  
 
2.  Contact the Veteran to obtain further 
details of his alleged stressors in 
service, including, but not limited to, the 
approximate date (within a three month 
range) and place of each stressor(s); the 
names, ranks, and units of persons 
involved; and the circumstances of the 
stressor(s).  The Veteran has reported 
stressors including: (1) having sustained a 
head injury while on a patrol; (2) having 
been wounded in combat; (3) having 
participated in border skirmishes; and (4) 
having been assigned to a casualty burial 
detail.  The AOJ must inform the Veteran 
that he must be as specific as possible, 
and also identify potential sources of 
evidence to corroborate his stressors, such 
as copies of letters written during service 
and statements from individuals familiar 
with his claimed stressors, e.g. former 
fellow service members, including peers, 
subordinates, or superiors.  The AOJ must 
notify the Veteran that failure to provide 
such information may result in the denial 
of this claim.  38 C.F.R. § 3.158 (2010); 
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

3.  Schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 
(2010).)  All necessary special studies or 
tests including psychological testing and 
evaluation must be accomplished.  The 
entire claims file must be made available 
to the examiner for review in conjunction 
with this examination.  The examination 
report must include a detailed account of 
all pathology found to be present.  If the 
VA examiner concludes that the Veteran 
currently has PTSD, the VA examiner must 
specify the specific stressor or stressors 
that serve as the underlying basis for 
this diagnosis, and also provide as much 
detail as possible concerning each alleged 
stressor relied on in rendering the 
diagnosis, including the approximate date 
and place of each stressor; as well as the 
names, ranks, and units of persons 
involved; and the circumstances of the 
stressor(s).  For any other psychiatric 
disorder found, the VA examiner must state 
whether any diagnosed psychiatric disorder 
is related to the Veteran's active duty 
service.  The examination report must 
include a complete rationale for all 
opinions expressed.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

4.  After completing the above, and any 
other development as may be indicated, re-
adjudicate the claim on appeal, including 
consideration of the recent amendments to 
38 C.F.R. § 3.304.  Compare 38 C.F.R. § 
3.304(f) (2010) with 75 Fed. Reg. 39843-52 
(July 13, 2010).  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

